Citation Nr: 0116030	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date previous to March 20, 
2000, for the assignment of a 70 percent disability 
evaluation for post-traumatic stress disorder.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal arises from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted the veteran's claim for an 
increased evaluation for post-traumatic stress disorder, 
assigning a 70 percent disability evaluation, effective from 
March 20, 2000; and denied his claim for basic eligibility 
for educational benefits for dependents under 38 U.S.C. 
Chapter 35. 


REMAND

In reviewing the record, the Board notes that the veteran 
also expressed disagreement with that part of the July 2000 
RO decision that granted his claim for a total rating for 
compensation purposes based on individual unemployability, 
effective from March 20, 2000.  The Board finds that the 
veteran's statement dated in August 2000 satisfies the 
requirements of a notice of disagreement as to the RO's 
determination assigning a March 20, 2000, effective date for 
the grant of a total rating for compensation purposes based 
on individual unemployability.  See 38 C.F.R. § 20.201 
(2000).  That is, the veteran appeals for an earlier 
effective date.  To date, the RO has not provided the veteran 
with a statement of the case as to this issue.

In order to ensure compliance with the requirements pursuant 
to case law in Manlincon v. West, 12 Vet. App. 238 (1999), 
the issue of an effective date prior to March 20, 2000, for 
the grant of a total rating for compensation purposes based 
on individual unemployability must be remanded.  

The Board further notes that, in a statement submitted by the 
veteran and received by the RO in May 2001, the veteran made 
a timely request for a videoconference hearing.  The RO must 
schedule such a hearing.  38 C.F.R. §§ 20.700, 20.704 (2000). 
The Board also notes that, during the pendency of this 
appeal, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  

Accordingly, this case must be REMANDED to the RO for the 
following action.

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.

2.  The RO should provide the veteran and 
his representative with a statement of 
the case as to the issue of an effective 
date previous to March 20, 2000, for the 
grant of a total rating for compensation 
purposes based on individual 
unemployability.  The veteran and his 
representative should be provided with 
the applicable law and regulations in 
this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.  Should 
the veteran's claim remain in a denied 
status, the veteran should be advised of 
the need for a timely filed substantive 
appeal to perfect an appeal on this 
issue.

3.  After completion of the above 
requested development, the RO should 
again review the veteran's claim.  Any 
additional development deemed necessary 
by the RO in light of the new legislation 
noted above should be undertaken.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

